Order filed September 9, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00605-CV
                                  ____________

                         EDDIE JENKINS, Appellant

                                       V.

   INVENTION RESOURCE INTERNATIONAL AND EMERY TRACY,
                           Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-04487

                                  ORDER

      The clerk’s record was filed September 8, 2015. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain an order sustaining the special appearance.
However, the record does contain findings of fact and conclusions of law, signed
June 22, 2015, which states the special appearance of defendant Emery Tracy is
sustained.
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before September 21, 2015, containing the trial court’s order
sustaining the Emery Tracy’s special appearance. If the omitted item is not part of
the case file, the district clerk is directed to file a supplemental clerk’s record
containing a certified statement that the omitted item is not a part of the case file.



                                  PER CURIAM